FILED
                             NOT FOR PUBLICATION                             JUL 6 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHARLES DAVID WILLIAMS, Jr.,                     No. 10-15748

               Plaintiff - Appellant,            D.C. No. 1:08-cv-00546-AWI-
                                                 DLB
  v.

PORTERVILLE POLICE                               MEMORANDUM *
DEPARTMENT and DOMINIC
BARTEAU,

               Defendants - Appellees,



                    Appeal from the United States District Court
                       for the Eastern District of California
                     Anthony W. Ishii, Chief Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Charles David Williams, Jr., a California state prisoner, appeals pro se from

the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

unlawful entry and false arrest. We have jurisdiction under 28 U.S.C. § 1291. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Morrison v. Hall, 261 F.3d 896, 900 (9th Cir. 2001). We affirm.

      The district court properly granted summary judgment for Officer Barteau

because Williams did not raise a genuine dispute of material fact as to whether

Officer Barteau had consent to enter his residence. See Espinosa v. City and Cnty.

of San Francisco, 598 F.3d 528, 533 (9th Cir. 2010) (consent is an exception to the

Fourth Amendment’s warrant requirement); United States v. Enslin, 327 F.3d 788,

793-94 (9th Cir. 2003) (in order to give valid consent, a third party must have

either actual or apparent authority); see also United States v. Ruiz, 428 F.3d 877,

881 (9th Cir. 2005) (setting forth the requirements for establishing apparent

authority). Nor did Williams raise a genuine dispute of material fact as to whether

Officer Barteau had probable cause to arrest him. See United States v. Lopez, 482

F.3d 1067, 1072 (9th Cir. 2007) (“Probable cause to arrest exists when officers

have knowledge or reasonably trustworthy information sufficient to lead a person

of reasonable caution to believe that an offense has been or is being committed by

the person being arrested.”).

      The district court properly granted summary judgment for the City of

Porterville Police Department because Williams did not raise a genuine dispute of

material fact as to whether a constitutional violation had occurred. See Jackson v.

City of Bremerton, 268 F.3d 646, 653-54 (9th Cir. 2001) (“Neither a municipality


                                          2                                     10-15748
nor a supervisor . . . can be held liable under § 1983 where no injury or

constitutional violation has occurred.”).

      Williams’s remaining contentions, including those concerning the

admissibility and credibility of the Melissa Williams declaration, are unpersuasive.

      AFFIRMED.




                                            3                                 10-15748